Name: Commission Implementing Regulation (EU) 2017/2197 of 27 November 2017 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2017
 Type: Implementing Regulation
 Subject Matter: financial institutions and credit;  EU finance;  budget;  agricultural policy
 Date Published: nan

 28.11.2017 EN Official Journal of the European Union L 312/86 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2197 of 27 November 2017 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2017 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 26(6) thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 169(3) of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (2) non-committed appropriations relating to the actions financed by the European Agricultural Guarantee Fund (EAGF) as referred to in Article 4(1) of Regulation (EU) No 1306/2013 may be carried over to the following financial year. Such carryover is limited to 2 % of the initial appropriations and to the amount of the adjustment of direct payments as referred to in Article 8 of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (3) which was applied during the preceding financial year. It may lead to an additional payment to the final recipients who were subject to that adjustment. (2) In accordance with Article 26(5) of Regulation (EU) No 1306/2013, by way of derogation from Article 169(3) of Regulation (EU, Euratom) No 966/2012, Member States are to reimburse the carryover referred to in Article 169(3) of Regulation (EU, Euratom) No 966/2012 to the final recipients who are subject to the adjustment rate in the financial year to which the appropriations are carried over. That reimbursement only applies to final beneficiaries in those Member States where financial discipline applied (4) in the preceding financial year. (3) When setting the amount of the carryover to be reimbursed, in accordance with Article 26(7) of Regulation (EU) No 1306/2013 the amounts of the reserve for crises in the agricultural sector referred to in Article 25 of that Regulation, not made available for crisis measures by the end of the financial year, are to be taken into account. (4) In accordance with Article 1(1) of Commission Implementing Regulation (EU) 2016/1948 (5), financial discipline is applied to direct payments in respect of calendar year 2016 to establish the crisis reserve of EUR 450,5 million. The crisis reserve has not been called on in financial year 2017. (5) In order to ensure that the reimbursement to the final recipients of unused appropriations as a result of the application of financial discipline remains proportionate to the amount of the financial discipline adjustment, it is appropriate that the Commission determines the amounts available to the Member States for the reimbursement. However, in the case of Romania, the detailed declaration of expenditure does not fully take into account the threshold of EUR 2 000 that applies to financial discipline in accordance with Article 8(1) of Regulation (EU) No 1307/2013. Therefore, with a view to sound financial management, at this stage no amount should be made available to Romania for reimbursement. (6) To avoid compelling Member States to make an additional payment for that reimbursement, this Regulation needs to apply from 1 December 2017. Consequently, the amounts established by this Regulation are definitive and apply, without prejudice to the application of reductions in accordance with Article 41 of Regulation (EU) No 1306/2013, to any other corrections taken into account in the monthly payment decision concerning the expenditure effected by the paying agencies of the Member States for October 2017, in accordance with Article 18(3) of Regulation (EU) No 1306/2013 and to any deductions and supplementary payments to be made in accordance with Article 18(4) of that Regulation or to any decisions which will be taken within the framework of the clearance of accounts procedure. (7) In accordance with Article 169(3) of Regulation (EU, Euratom) No 966/2012 the non-committed appropriations may be carried over to the following financial year only. It is therefore appropriate for the Commission to determine eligibility dates for the expenditure of the Member States in relation to the reimbursement in accordance with Article 26(5) of Regulation (EU) No 1306/2013, taking into account the agricultural financial year as defined in Article 39 of that Regulation. (8) In order to take into account the short time span between the communication of the execution of 2017 EAGF appropriations under shared management for the period from 16 October 2016 to 15 October 2017 by the Member States and the need to apply this Regulation from 1 December 2017, this Regulation should enter into force on the date of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The amounts of the appropriations that will be carried over from financial year 2017 in accordance with Article 169(3) of Regulation (EU, Euratom) No 966/2012 and that in accordance with Article 26(5) of Regulation (EU) No 1306/2013 are made available to the Member States for the reimbursement to the final recipients who are subject to the adjustment rate in financial year 2018, are laid down in the Annex to this Regulation. The amounts that will be carried over are subject to the carryover decision of the Commission in accordance with the fifth subparagraph of Article 169(3) of Regulation (EU, Euratom) No 966/2012. Article 2 Member States' expenditure in relation to the reimbursement of the appropriations carried over shall only be eligible for Union financing if the relevant amounts have been paid to the beneficiaries before 16 October 2018. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 December 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General (1) OJ L 347, 20.12.2013, p. 549. (2) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (3) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (4) Financial discipline does not apply in financial year 2017 in Croatia in accordance with Article 8(2) of Regulation (EU) No 1307/2013. (5) Commission Implementing Regulation (EU) 2016/1948 of 7 November 2016 adapting the adjustment rate for direct payments provided for in Regulation (EU) No 1306/2013 of the European Parliament and of the Council in respect of the calendar year 2016 and repealing Commission Implementing Regulation (EU) 2016/1153 (OJ L 300, 8.11.2016, p. 10). ANNEX Amounts available for reimbursement of appropriations carried over (amounts in EUR) Belgium 6 129 769 Bulgaria 7 720 511 Czech Republic 10 764 025 Denmark 10 476 968 Germany 58 035 302 Estonia 1 288 878 Ireland 13 229 176 Greece 16 182 344 Spain 54 860 187 France 89 884 134 Italy 37 765 185 Cyprus 355 813 Latvia 1 952 848 Lithuania 3 923 157 Luxembourg 406 406 Hungary 14 828 231 Malta 33 643 Netherlands 8 821 818 Austria 6 908 717 Poland 24 870 087 Portugal 6 699 290 Slovenia 931 120 Slovakia 5 554 196 Finland 5 885 783 Sweden 7 897 927 United Kingdom 37 930 754